Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
Claims 1, 2, 4 and 7-22 are pending.  Claims 1,2,4 and 7-10 and 21-22 are presented for this examination.  Claims 11-20 are withdrawn.  Claim 1 is amended.  Claims 3,5 and 6 are cancelled.  Claims 21-22 are newly added.
Status of Previous Rejections
All art rejections are maintained from previous office action of 03/07/2021 in view of amendment of claim 1.
112 2nd paragraph rejections of claims 1-2, 4 and 7-10 are withdrawn in view of amendment of claim 1.
Claim Interpretation
	Instant claim 1 recites “a grain refiner” in a singular term.   Hence, if prior art discloses presence of grain refiners (i.e plural term), any one or more of the plurality grain refiners broadly supports instant claimed “a grain refiner”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-2, 4, 7-10 and 21-22 are rejected under 35 U.S.C. 103(a) as being unpatentable over Tokuhira (JP2000273503A).
As for claim 1, it is noted instant claim is amended to require (1) 0.01-8% by volume as grain refiner and (2) grain refiner NbC is excluded.
Tokuhira discloses a method for producing hard grains dispersed sintered steel in which a raw material powder composed of Fe or Fe alloy powder and a carbide powder is wet mixed, press formed and then sintered in a vacuum. (Claim 1) The Fe or Fe alloy is a maraging steel alloy (paragraph [0019] and claim 7) The fact hard grains containing TiC (claim 6) are present on the steel surface (paragraph [0007]) supports instant claimed first wherein clause.
Since the hard grains containing TiC accounts for at least 50% TiC and the rest is one or more compounds of carbides of (Nb, Mo, Hf, Ta, W) and TiN. (Page 5 lines 7-8) The hard grains are uniformly dispersed in the sintered steel which contributes to strength reliability and wear resistance. (paragraph [0051]).  Hence, a compound of carbide of (Ta, W) suggests presence of TaC or WC reads on instant claimed grain refiner comprises Ta, W (as carbides) according to claim interpretation above. TiN meets instant claimed (ii) TiN.
It is noted Tokuhira does not expressly disclose instant claim amended “wherein the grain refiner comprises from 0.01-8% by volume of the maraging steel alloy”.
However, Tokuhira expressly discloses 50% or more of the hard grains containing TiC are TiC and the rest are the compound of carbide of (Nb, Mo, Hf, Ta, W)  (Claim 10)   Hence, if hard grains containing TiC is 20-40% by mass of the maraging steel alloy,  it suggests the compound of carbide of (Nb, Mo, Hf, Ta, W) is up to 10-20% by mass of the maraging steel alloy.  Hence, up to 10-20% by mass of the maraging steel encompasses 0-20% by mass of the maraging steel, which overlaps instant claimed 0.01-8%.
A prima facie case of obviousness exists where the claimed ranges and prior art ranges overlap or are close enough that one skilled in the art would have expected them to have the same properties.  See MPEP 2144.05 I.
As far claim 2, Tokuhira discloses Table 2 Inventive Example 12 has base maraging steel alloy comprises Ni, Co, Mo, Al, Ti with minimum strength of 168 kgf/mm2 which is equivalent to 1647.52 MPa. (paragraph [0037])
As for claim 4, Tokuhira discloses the base maraging steel alloy further comprises Cr 3-20% (Claim 8) which reads on instant claimed strengthening element.
As for claims 7-10, instant claimed required wherein clause are all resulting structure limitation due to similar maraging steel alloy compositions as required by instant claim 1 and process of making by mixing , melting and solidifying.
When the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, the prior art products necessarily possess the characteristics of the claimed product.  See MPEP 2112.01.

Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985)
In the instant case, Since the maraging steel alloy product of Tokuhira has compositions that meet the instant application composition and is made from a similar process steps of mixing the base maraging steel alloy with a grain refiner, sintering (i.e. instant applicant required melting and solidifying) the maraging steel alloy mixture, it is therefore reasonable to believe that the claimed structure limitations would have naturally flowed following the suggestion of Tokuhira.    See MPEP 2112.01 I.
As for newly added claims 21-22, the fact Tokuhira suggests the compound of carbide of (Nb, Mo, Hf, Ta, W) is up to 10-20% by mass of the maraging steel alloy encompasses instant claimed ranges absent criticality of claimed ranges.
Response to Argument
	In response to applicant’s argument 02/22/2022 that Tokuhira’s alloys in fact comprise 20-40% grain refiner (the totality of TiC and one or more compounds of carbides of (Nb, Mo, Hf, Ta, W) and TiN), which is over twice the amount of grain refiner in the presently claimed alloy and thus would be expected to have significantly different properties than the alloy of the present claims, argument is not persuasive for the following reasons:
	First, Tokuhira’s 20-40% refers to plurality of grain refiners because hard grains are in plurality term.  Second, since instant claim 1 merely requires a singular grain refiner (emphasis added), any one of the plurality grain refiners meets instant claimed “a grain refiner”.  Hence, one or more compounds of carbides of (Ta, W) and TiN up to 10-20% overlaps instant claimed grain refiner concentration ranges absent criticality of 0.01-8% claimed ranges.
	Lastly, since no evidence in instant application specification demonstrates any criticality or unexpected result of claimed 0.01-8% ranges, prima facie case of obviousness due to overlapping is maintained.
	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jenny Wu whose telephone number is (571)270-5515. The examiner can normally be reached on 9am-5:30pm Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571)272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNY R WU/Primary Examiner, Art Unit 1733